 



ASSIGNMENT AND CONSENT TO ASSIGNMENT AGREEMENT

  

This Assignment and Consent to Assignment Agreement (the “Agreement”) is entered
as of June 19, 2013 by and among Focus Venture Partners, Inc., a Nevada
corporation (the “Assignor”), Beacon Enterprise Solutions Group, Inc., a Nevada
corporation (the “Assignee”), and 5G Investments, LLC, a Delaware limited
liability company (the “Investor”).

 

WHEREAS, in connection with that certain Amended and Restated Agreement and Plan
of Merger dated as of June 19, 2013 (the “Merger Agreement”) by and among the
Assignor, the Assignee and the other signatories thereto, the Assignor requires
that that certain Securities Purchase Agreement by and between the Assignor and
the Investor dated as of June 19, 2013 (including all documents entered into in
connection therewith, the “Purchase Agreement”) be assigned by the Assignor to
the Assignee upon the closing of the Merger Agreement; and

 

WHEREAS, capitalized terms used but not otherwise defined herein shall have the
meanings ascribed thereto in the Merger Agreement.

 

NOW, THEREFORE, the Parties, intending to be bound, and for good and valuable
consideration, hereby agree as follows:

 

1. Assignment by Assignor. The Assignor hereby assigns, conveys, and transfers
to the Assignee all of the Assignor’s rights, title and interest in and to, and
hereby delegates to the Assignee all of the Assignor’s obligations and duties
under, the Purchase Agreement, in each case effective upon the closing of the
Merger Agreement.

 

2. Assumption by Assignee. The Assignee hereby accepts all of Assignor’s rights,
title and interest in and to the Purchase Agreement, and assumes all of
Assignor’s obligations and duties under the Purchase Agreement, in each case
effective upon the closing of the Merger Agreement.

 

3. Consent to Assignment by the Investor. The Investor hereby consents to the
Assignor’s assignment, conveyance and transfer to the Assignee of all of the
Assignor’s rights, title and interest in and to the Purchase Agreement;
notwithstanding the foregoing, it is accepted and agreed by the parties hereto
that such consent shall not relieve the Assignor of its obligations to the
Investor under the Purchase Agreement.

 

4. Parties in Interest. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their successors, assigns and legal
representatives.

 

5. Governing Law; Venue. This Agreement shall be governed solely and exclusively
by and construed in accordance with the internal laws of the State of New York
without regard to the conflicts of laws principles thereof. The Parties hereto
hereby expressly and irrevocably agree that any suit or proceeding arising
directly and/or indirectly pursuant to or under this Agreement shall be brought
solely in a federal or state court located in the City, State and County of New
York. By its execution hereof, the parties hereto covenant and irrevocably
submit to the in personam jurisdiction of the federal and state courts located
in the State of New York and agree that any process in any such action may be
served upon any of them personally, or by certified mail or registered mail upon
them or their agent, return receipt requested, with the same full force and
effect as if personally served upon them in the State of New York. The Parties
hereto expressly and irrevocably waive any claim that any such jurisdiction is
not a convenient forum for any such suit or proceeding and any defense or lack
of in personam jurisdiction with respect thereto. In the event of any such
action or proceeding, the Party prevailing therein shall be entitled to payment
from the other Party hereto of its reasonable counsel fees and disbursements.

 

6. Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and such counterparts together shall constitute one instrument.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have hereby executed and delivered this
Agreement as of the date first written above.

 

  BEACON ENTERPRISE SOLUTIONS GROUP, INC.       By: /s/   Name:   Bruce Widener
  Title: Chief Executive Officer      

 

  FOCUS VENTURE PARTNERS, INC.         By: /s/   Name:   Christopher Ferguson  
Title: Chief Executive Officer

 

 

  5G INVESTMENTS, LLC   By: 5G Management, LLC, its Manager         By: /s/  
Name:   Hugh Regan   Title: President

  



 

